EXHIBIT 99 Financial statements and report of independent registered public accounting firm Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan December 31, 2006 and 2005 CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 FINANCIAL STATEMENTS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS 4 STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS 5 NOTES TO FINANCIAL STATEMENTS 6 SUPPLEMENTAL INFORMATION SCHEDULE OF ASSETS (HELD AT END OF YEAR) 11 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Trustees Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan We have audited the accompanying statements of net assets available for benefits of the Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan (the Plan) as of December 31, 2006 and 2005, and the related statements of changes in net assets available for plan benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform an audit of internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2006 and 2005, and the changes in net assets available for benefits for the year ended December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) is presented for purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Grant Thornton LLP Cincinnati, Ohio June 28, 2007 3 Table of Contents Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2006 and 2005 ASSETS 2006 2005 Investments at fair value: Equity securities $ 5,043,225 $ 6,309,728 Mutual and closed-end funds 3,137,596 2,837,191 Pooled separate accounts 4,728,384 4,613,651 Participant loans 388,298 215,265 Total investments 13,297,503 13,975,835 Receivables: Participant contributions - 419 Employer contributions - 146 Total receivables - 565 Net assets available for benefits $ 13,297,503 $ 13,976,400 The accompanying notes are an integral part of these statements. 4 Table of Contents Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the year ended December 31, 2006 2006 Additions to net assets attributed to: Participant contributions $ 1,028,271 Employer contributions 334,443 Rollovers 20,460 Transfer ofassets from merged plan and other transfer money 755,868 Earnings from separate pooled accounts 497,245 Earnings from mutual funds and other 295,028 Net depreciation in the value of investments (767,706 ) Total additions 2,163,609 Deductions from net assets attributed to: Benefits paid to participants 2,828,036 Administrative fees 14,470 Total deductions 2,842,506 Net decrease in net assets available for benefits (678,897 ) Net assets available for benefits: Beginning of year 13,976,400 End of year $ 13,297,503 5 Table of Contents Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan NOTES TO FINANCIAL STATEMENTS December 31, 2006 and 2005 NOTE A – DESCRIPTION OF PLAN The following description of the Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan (“Plan”) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. 1.General The Plan is a defined contribution plan covering all employees of Oak Hill Financial, Inc. and subsidiaries (the “Company”) who have three consecutive months of service and have attained age 21.The Plan was established for the purpose of providing retirement and profit sharing benefits to all eligible employees of the Company.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). 2.Contributions Participants may contribute up to 75 percent of pretax annual compensation up to the maximum allowed by the Internal Revenue Code, as amended (IRC) ($15,000 for 2006), as defined in the Plan.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans.In addition, effective January 1, 2006, participants who reach age 50 at any time during a calendar year and current participants age 50 and older are able to make up to $5,000 in extra deferral contributions.Participants direct the investment of their contributions into various investment options offered by the Plan.The Plan currently offers three mutual funds, seven pooled separate accounts and stock of Oak Hill Financial, Inc. as investment options for participants. The 401(k) matching Company contribution is invested in the Company’s common stock.Additional profit sharing amounts may be contributed at the option of the Company’s management and are invested in a portfolio of investments as directed by the participants.Contributions are subject to certain limitations. 3.Participant Accounts Each participant's account is credited with the participant’s contribution and allocations of (a) the Company's contribution, (b) Plan earnings and (c) nonvested forfeitures.Portions of administrative expenses are paid directly by the Company.If not paid by the Company, administrative expenses become the liability of the Plan.Allocations are based on each participant's account at the end of the year.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. 4.Payment of Benefits Upon termination of service due to death, disability or retirement, a participant may elect to receive a lump-sum amount equal to the value of the participant’s vested interest in his or her account.Any nonvested amounts are forfeited and allocated to the remaining participants. 5.Vesting Participants are immediately vested in their own contributions plus actual earnings thereon.Vesting in the Company’s contribution portion of their accounts is based on years of continuous service.A participant is 100 percent vested after six years of credited service, with 20% annual incremental vesting beginning in year two. 6 Table of Contents Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan NOTES TO FINANCIAL STATEMENTS (CONTINUED) December 31, 2006 and 2005 NOTE A – DESCRIPTION OF PLAN (continued) 6.Forfeitures In the event a participant terminates prior to 100% vesting, the portion of employer contributions which is not vested is forfeited at that time.The forfeited amounts are used to first reinstate previously forfeited account balances of re-employed participants, then allocated to offset the employer contribution amount for all eligible participants. Forfeited nonvested amounts totaled approximately $26,500 for the year ended December 31, 2006.The amount was allocated as set forth above. NOTE B – SUMMARY OF ACCOUNTING POLICIES 1.Basis of Accounting The financial statements of the Plan are prepared under the accrual method of accounting. 2.Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets available for plan benefits as of the date of the financial statements and the reported amounts of changes in net assets available for plan benefits during the reporting period.Actual results could differ from those estimates. 3.Investment Valuation and Income Recognition The Plan’s investments are stated at fair value based on quoted market prices.Shares of mutual funds are valued at the net asset value of shares held by the Plan at year-end.Pooled separate accounts are valued at estimated fair value by the Principal Financial Group as reflected by the quoted redemption value at year end.Participant loans are valued at their outstanding balances, which approximate fair value. Purchases and sales of securities are recorded on the settlement date.Dividends are recorded when received. 4.Payment of Benefits Benefits are recorded when paid. 7 Table of Contents Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan NOTES TO FINANCIAL STATEMENTS (CONTINUED) December 31, 2006 and 2005 NOTE C – INVESTMENTS The following presents investments that represent 5 percent or more of the Plan’s net assets at December31: Participant Directed Equities: 2006 2005 Oak Hill Financial, Inc. common stock $ 5,043,225 $ 6,309,728 American Funds American Balance R3 Fund 1,649,933 1,394,493 American Funds Growth American R3 Fund 768,997 * American Funds New Perspective R3 Fund 718,666 802,962 Principal Partner Large-Cap Value Separate Account 1,128,234 762,611 Principal Partner Small-Cap Value Separate Account * 1,225,661 Principal Money Market Separate Account 843,846 * * Investments did not represent 5 percent or more of the Plan’s net assets at December 31, 2006 or 2005. Net depreciation in the value of investments during 2006 consists of the following: Appreciation (depreciation): 2006 Mutual funds and other $ 102,401 Oak Hill Financial stock – realized loss (249,217 ) Oak Hill Financial stock – unrealized loss (620,890 ) Net depreciation in the value of investments $ (767,706 ) NOTE D – PARTY-IN-INTEREST TRANSACTIONS Participants may invest in stock of Oak Hill Financial, Inc., the Plan sponsor, and these transactions qualify as party-in-interest transactions. In addition, participants may invest in Principal pooled separate accounts which also qualify as party-in-interest transactions. Finally, Oak Hill Financial, Inc. pays all administrative expenses of the Plan. Such expenses totaled $14,470 during 2006. NOTE E – PLAN TERMINATION Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, participants will become 100% vested in their employer contributions. NOTE F – PARTICIPANT LOANS Participants may borrow up to 50% of their 401(k) contributions and/or rollover contributions or $50,000 (whichever is less).The minimum loan amount is $1,000 and the maximum loan amount is $50,000.Participants may have only two outstanding loans at anytime.The interest rate is the prime rate plus 1% and is determined when the participant applies for the loan.Principal and interest are paid back directly to the participants account through payroll deduction. 8 Table of Contents Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan NOTES TO FINANCIAL STATEMENTS (CONTINUED) December 31, 2006 and 2005 NOTE G – TAX STATUS The Internal Revenue Service has determined and informed the Company by a letter dated April 4, 2002, that the Plan and related trust are designed in accordance with applicable sections of the IRC. The Plan administrator believes that the Plan, as amended for required changes, is designed and is currently being operated in compliance with the applicable requirements of the IRC. NOTE H – CONCENTRATIONS, RISKS AND UNCERTAINTIES The Plan invests in various investment securities.Investment securities are exposed to various risks such as interest rate, market, and credit risks.In addition, a significant portion of the assets held by the Plan are concentrated in common stock of the Plan Sponsor, Oak Hill Financial, Inc.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materiallyaffect participants’ account balances and the amounts reported in the statement of net assets available for benefits. NOTE I – RECONCILIATION TO FORM 5500 The following is a reconciliation of financial statement line items herein to the Plan’s Form 5500 for the year ended December 31, 2006. Earnings Earnings Realized Net Mutual Funds Pooled Losses Depreciation and Other Accounts Total Balances per Form 5500 $ (249,217 ) $ (620,890 ) $ 397,429 $ 497,245 $ 24,567 Reconciling items: Realized losses 249,217 (249,217 ) - - - Capital gains - 102,401 (102,401 ) - - Balances per financial statements $ - $ (767,706 ) $ 295,028 $ 497,245 $ 24,567 NOTE J – MERGER PLAN ASSETS The financial statement line “transfer of assets from merged plan and other transfer money” totaling $755,868includes $658,000 inassetsfrom the Lawrence Financial Holdings, Inc. 401(k) profit sharing plan. 9 Table of Contents SUPPLEMENTAL INFORMATION 10 Table of Contents Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan Form 5500 E.I.N. 31-1010517 Plan No. 004 SCHEDULE H, Line 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) December 31, 2006 (a) (b) (c) (e) Description of investment including maturity date, rate Identity of issue, borrower, of interest, collateral, par Current lessor or similar party or maturity value value Equity Securities * Oak Hill Financial, Inc. Common Stock $ 5,043,225 Mutual Funds American Funds American Balanced R3 Fund 1,649,933 American Funds Growth American R3 Fund 768,997 American Funds New Perspective R3 Fund 718,666 3,137,596 Pooled Separate Accounts * Principal Money Market Separate Account 843,846 * Principal Bond & Mortgage Separate Account 641,974 * Principal Large-Cap Stock Index Separate Account 562,606 * Principal Partner Large-Cap Value Separate Account 1,128,234 * Principal Partner Mid-Cap Value Separate Account 663,133 * Principal Partner Mid-Cap Growth Separate Account 288,776 * Principal Partner Small-Cap Value Separate Account 599,815 4,728,384 Participant loans Interest rate 5.00% - 9.25% 388,298 Total Investments $ 13,297,503 *Denotes a party-in-interest 11
